May, J.
The question presented in this case, was decided by this court in Balcer's case, 2 Virg. Ca. 353. and it is believed, that the practice of all the courts of criminal jurisdiction in the state, has been, from the earliest times, in conformity with that decision. From necessity, or on a principle of public policy, evidence is received from persons who are entitled to rewards on conviction ; 1 Phil. Law Ev. 91. [96.]* The reason here is of the same character. The prosecutor was, in this particular case, and in many others, he probably will be, the only witness, by whose testimony the indictment could be sustained. The statute has made him liable for costs, in case the prosecution fails; but it could not have been intended, in such cases, to make the failure of the prosecutions inevitable.
Writ of error denied.

 New York edition of 1820.